PER CURIAM.
The Home Depot and its workers’ compensation carrier, Sedgwick CMS, appeal from án award of temporary total disability benefits to claimant, Robert Bonagura, for the period from February 26, 2002, to May 27, 2003. Upon our review of the record, we find no competent, substantial evidence supporting the award of TTD benefits for the entire period in question. *1006At most, claimant’s evidence established a period of TTD from February 26, 2002, to April 18, 2002, the date upon which Dr. Bonnette returned claimant to a sedentary work status. Contrary to claimant’s assertions, the testimony of Dr. Savage sheds no light upon claimant’s ability to work before claimant’s first visit with Dr. Savage on May 27, 2003. Accordingly, we AFFIRM the award of TTD benefits from February 26, 2002, to April 18, 2002. The balance of the award is REVERSED and remanded for a determination of whether claimant is entitled to temporary partial disability benefits for the period between April 18, 2002, and May 27, 2003.
ERVIN, BARFIELD, and KAHN, JJ., concur.